Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered August 8, 2006. The judgment convicted defendant, upon a jury verdict, of assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of assault in the second degree (Penal Law § 120.05 [1]). Viewing the evidence in light of the elements of the crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we reject the contention of defendant that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). “The jury was entitled to credit the testimony of [the victim and his father] rather than crediting the testimony of defendant denying that he had” assaulted the victim (People v Martin, 35 AD3d 1183, 1184-1185 [2006], lv denied 8 NY3d 924 [2007]). Present— Smith, J.P., Fahey, Sconiers, Pine and Gorski, JJ.